This office action is in response to the amendments filed on 10/22/2021. Claims 2-4, 6, 9-11, 13, 16-17, 19 have been cancelled, claims 21-31 have been newly added, claims 1, 5, 7-8, 12, 14-15, 18, 20-31 are currently pending in the application. 
Allowable Subject Matter
Claims 1, 5, 7-8, 12, 14-15, 18, 20-31 are allowable in light of the Applicant's argument and in light of the prior art made of record. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892. 
Mahaffey teaches a method is provided for evaluating the usage of a mobile communications device that itself provides access to a resource.

Ramsey teaches a method for data on a mobile device may be secured by receiving mobile device data to be secured from a personal computer in communication with the mobile device, securing the mobile device data with the personal computer, and backing up the secured mobile device data to a remote database coupled to a remote server or to a local database coupled to the personal computer.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. Application/Control Number: 


/KAMINI B PATEL/Primary Examiner, Art Unit 2114